DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-39 and 46-51 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 26, 33 and 46 each recite the subject matters of: the third semiconductor layer having a semiconductor chemical element composition different than a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 30-31, 33-34, 37-38, 46-47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi (US 8,501,508) in view of Rodder (US 2015/0318285)..
Majhi discloses an electronic device (particularly see Fig. 10), comprising: a buffer layer (724) on a substrate; a first III-V semiconductor layer (736) on the buffer layer; a second III-V semiconductor layer (934; InGaAs) comprising a channel portion on the first III-V semiconductor layer, wherein the first III-V semiconductor layer has a different composition, and also has a bandgap that is naturally greater, than the second III-V semiconductor layer; a third semiconductor layer (970/980) directly on the first III-V semiconductor layer and laterally adjacent the second III-V semiconductor layer in a 
Although Majhi does not more expressly disclose that the third semiconductor layer forming the source/drain regions can be formed a different material than the channel portion, it is well known in the art that, as evidenced in Rodder (particularly see [0052]), the source/drain regions can be commonly and desirably formed of a different material from that of the channel region, so as to achieve the desired and/or improved device performance.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Wajhi with the source/drain regions being formed of a material different from that of the channel region, per the teachings of Rodder, so that an electronic device with desired and/or improved device performance would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 28-29, 32, 35-36, 39 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi in view Rodder, and further in view of Oxland (US 2014/0264592; of record).
The disclosures of Majhi and Rodder are discussed as applied to claims 26-27, 30-31, 33-34, 37-38, 46-47 and 50-51above.

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known InP interfacial layer and/or fin-shaped channel region, such as that of Oxland, into the above collectively taught device, so that a semiconductor device would be obtained with desired material choice, and/or with desired structure property, and/or with desired and/or improved device performance, as it has been held that (with respect to the InP interfacial layer): 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 33-39, in addition to what have been discussed above, it is further noted that the term of “date process system” recited in claims 33-39 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898